Douglas, J.,
concurring in judgment only. I concur in the judgment of the majority denying the requested writs. I do so, however, on the basis that the decision of the Secretary of State, in breaking a tie vote of a local elections board, is final pursuant to R.C. 3501.11(X). See State ex rel. Ruehlmann v. Luken (1992), 65 Ohio St.3d 1, 5, 598 N.E.2d 1149, 1152 (Douglas, J., concurring); State ex rel. White v. Franklin Cty. Bd. of Elections (1992), 65 Ohio St.3d 5, 9, 598 N.E.2d 1152, 1155 (‘White /”) (Douglas, J., dissenting); and State ex rel. White v. Franklin Cty. Bd. of Elections (1992), 65 Ohio St.3d 45, 51, 600 N.E.2d 656, 661 (‘White II”) (Douglas, J., concurring in judgment only).
As to Justice Pfeifer’s reference to my concurrence, in this case Justice Pfeifer is, on the law, in clear error. While it is true that constitutionality of statutes is a question for the courts and not for boards of elections, commissioners, or even the Secretary of State, in the case now before us the relators could have (and should have) filed an action for declaratory judgment after the decision of the Canton City Council of March 16, 1998. Clearly relators had an adequate remedy at law, *496and this is not one of those cases where a party would be foreclosed from a remedy because of a lack of time to get a proper determination. It is, after all, now seven months later.
Accordingly, when the matter was submitted to the Secretary of State to break a tie vote of the board of elections, the Secretary of State was called upon to make a final decision on an issue properly before him, and, therefore, R.C. 3501.11(X) is clearly in play and should be followed. Thus, any opinion as to the constitutionality of R.C. 3769.27 is purely advisory.